In an action by an assignee of a claim for goods sold and delivered, the appeal is from so much of an order of the City Court of White Plains as denied a motion to set aside the service of the summons on the grounds that (1) service was not made upon a proper officer of the corporation and (2) the action is not within the jurisdiction of the City Court of White Plains (Civ. Prac. Act, §§ 184-a, 228, subd. 8; White Plains City Court Act, § 204). Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.